Case 1:19-cv-05542-RPK-CLP Document 24-5 Filed 05/26/20 Page 1 of 4 PagelD #: 137

Exhibit
 

 

    
 

NDEX:. NO. 9UGL70/ %

 

 

 

eee eT

Dy

vy

At a Foreclosure Term, Part of the
Supreme Court of the State of New York

Held in and the county of Kings county
Located at 360 Adams Street Brooklyn -.
New York on the a aay of (Vl, 20

PRESENT: HON. Nouchd “Dea Abst :

MTGLQ INVESTORS L.P

 

 

PLAINTIFF,

EMERGENCY ORDER TO SHOW
CAUSE FOR A STAY WITH A
T.R.O OF THE EVICTION AND

-Against- TO HOLD IN ABEYANCE ALL
EVICTION PROCEEDINGS UNTIL
AND PENDING A HEARING ON 7
THE MERITS []

INDEX NO# 508193/2013 |

PALMER, KINGLSEY; & SANDA "DOE

DEFENDANTS

Upon the reading and filing of an

affidavit of Palmer Kingsley, appearing pro-se herein,

ae
&

being duly sworn and verified on the wot day of May

2019 along the exhibits of the assignments of mortgages
the judgment _of foreclosure and sale , and exhibits, and

upon the proceedings and due deliberation, it is

 
LET, the plaintiff, MTGLQ Investors, LP and its attorney

 

cep gost

show cause at an I.A.S. Foreclosure Term Part | , of
this court iocated at the Courthouse at Kings rele

Pie

Supreme Court located at 360 Adams Street, Broo lyn, New
_ York on—the-cx-parte on tne de” aay or dunk , oo NT at
4 CO 2¢ ) tith the forenoon of that day or as
soon thereafter as counsel may be heard why should an
EMERGENCY ORDER TO SHOW CAUSE FOR a STAY OF EVICTION
SUBSEQUENT THE FORECLOSURE AUCTION AND SALE WITH A T.R.O ON
NEWLY DISCOVERED EVIDENCE and pending hearing not be
granted issuing upon the grounds [i] for a hearing on
newly discovered evidence [a] defective and fraudulent
assignment of mortgage and that the assignment post~-date
the commencement of action and [b] Fraudulent Process
Servicer’s Affidavit of the Description of parties
allegedly served, [c] to discharge the entire mortgage on
the grounds that plaintiff lacked standing and [d] the
plaintiff’s lack of standing on the basis of the various

assignments which are robo-signed by known fraudulent

persons and lack of statutory notices and it is further

 

the motion of Palmer Kingsley a pro-se
defendant, the motion filed and it is hereby granted, as

follows;
Sor 4 aly a heatns, a all eccaed Ny in fe

ORDERED, thatpthe Segoe alta

= ie finn

EER (ster
HE Shayys 7/y

Pe eee ery tess

ie

STREETL,-SBE-+209 ROCHESTER,

 

NEWYORK” T46la New vore are
stayed-and—£ Beeng—forthwttir agi COCUMENnTS, ftter and

etating-to-tits-case—on

Lee} 1 Teawavell 5 A
CTS SCTE Leth eee

  
 

eppearance.and—it—ts—frether;

a ot |e t-

Papers for which it was granted be deem sufficient by
Hyvernt nt’ ment |
; upon the Stephen Samuel Weintraub counsel

for E40 Buyers iG, LLC whose the current title and deed

holder of said real Property whesecitices—scue—lLessted at

BO 2 Le A Z z. on
= 1645

Crate: eee thew formic tee on or before the

3 30” day of May 20 | be deem good and sufficient

service thereof;

Ente 2’

(Xs

Justice of supine Court

HON. NOACH DEAR IS eA"
